DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Koopman (r/n 65537) on 11/02/2021.

Please amend claims 1, 11, 12, and 17 as follows: 
A steel sheet having, 
a composition containing 
C: 0.07% to 0.20%, 
Si: 0.01% to 2.0%, 
Mn: 1.8% to 3.5%, 
P: 0.05% or less, 
S: 0.005% or less, 
Al: 0.01% to 2.0%, 
N: 0.0060% or less, and 
Si + Al: 0.7% or more on a mass basis, the balance being Fe and inevitable impurities; and 
a metallographic structure containing: 
a ferrite area fraction of 30% or less (including 0%), 

and a retained austenite area fraction of 4.5% or less (including 0%), wherein the average aspect ratio of an iron based carbide, precipitated in tempered martensite grains, having a grain size in the largest 10% of the iron based carbide is 3.5 or more, 
wherein the steel sheet has a tensile strength of 950 MPa or more and 1300 MPa or less.

A method for manufacturing the steel sheet according to Claim 1, the method comprising
heating a steel material having the composition according to Claim 1 to 1150 °C to 1350 °C; 
performing hot-rolling including rough rolling and finish rolling in such a manner that finish rolling is completed at 820 °C or more, and coiling is then performed at 350 °C to 680 °C; 
cold-rolling;
annealing at 820 °C or more; 
cooling from a cooling start temperature to a Ms temperature at an average cooling rate of 20 °C/s or more; 
cooling from 300 °C to a cooling stop temperature of 220 °C or less at an average cooling rate of 12 °C/s or less; 
heating, and then holding at 250 °C to 440 °C for 30 seconds or more. 

A method for manufacturing the steel sheet according to Claim 2, the method comprising
heating a steel material having the composition according to Claim 2 to 1150 °C to 1350 °C; 
performing hot-rolling including rough rolling and finish rolling in such a manner that finish rolling is completed at 820 °C or more, and coiling is then performed at 350 °C to 680 °C; 
cold-rolling;
annealing at 820 °C or more; 
cooling from a cooling start temperature to a Ms temperature at an average cooling rate of 20 °C/s or more; 
cooling from 300 °C to a cooling stop temperature of 220 °C or less at an average cooling rate of 12 °C/s or less; 
heating, and then holding at 250 °C to 440 °C for 30 seconds or more. 

The steel sheet according to Claim 1, wherein an average size of packets of tempered martensite is set to 3.5 µm or less. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest a steel sheet having a chemical composition, tempered martensite structure, average aspect ratio of iron based carbide of the largest 10% of iron-based carbides precipitated in the tempered martensite, and tensile strength 
Claims 11-16 and 18-19 are allowable as a method for producing the allowable product of claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736